Title: From George Washington to William Stephens Smith, 6 December 1782
From: Washington, George
To: Smith, William Stephens


                        
                            Sir
                            Head Quarters Newburgh Decr 6th 1782
                        
                        I have to acknowledge the receipt of your two Letters of the 2nd & 3d inst. & to inform you
                            that the matter which has been in agitation is suspended for the present—Notwithstanding which, I wish you to continue your
                            efforts to obtain the best & most particular information in your power.
                        A Command from Hazens Regt will be sent in a few days to relieve the Light Infantry Company at Dobbs’ Ferry.
                        General Schuyler is about applying to Sir Guy Carleton for a Passport to bring his Daughters in a Vessel from
                            Elizabeth Town to Albany, should such a Vessel arrive at Dobbs’ Ferry, you will give permission for it to pass
                            immediately.
                        Baxter & the Refugee Prisoner you directed to West Point have been sent
                            here by Mistake, the latter may be sent in on Parole for one of the Militiamen lately taken below, should this be agreed
                            on, you can apply for him at West Point, where he will be confined & send him into the Enemy’s Lines accordingly.
                            I am Sir &c.
                        
                            P.S. The Letter for New York you will please to forward by Flag.
                        

                    